Citation Nr: 0522535	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in St. Louis, 
Missouri, which confirmed and continued a noncompensable 
rating for service-connected inactive pulmonary tuberculosis.

In testimony at a hearing held before the undersigned at the 
RO in March 2005, the veteran raised a claim of entitlement 
to service connection for peripheral neuropathy.  That issue 
is not currently on appeal and is referred to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected pulmonary 
tuberculosis has increased in severity and, thus, the 
noncompensable rating presently in effect inadequately 
reflects the impairment associated with this disorder.

Under Diagnostic Code 6721, which pertains to chronic far-
advanced pulmonary tuberculosis, a general rating formula for 
inactive pulmonary tuberculosis is applicable.  For inactive 
pulmonary tuberculosis entitled on August 19, 1968, an 
evaluation of 100 percent disabling is warranted for two 
years after the date of inactivity, following active 
tuberculosis that was clinically identified during service or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after the date of activity, a 50 percent rating 
is warranted.  Thereafter, for five years, or to eleven years 
after the date of inactivity, a 30 percent rating is 
warranted.  Following far advanced lesions diagnosed at any 
time when the disease process was active a minimum 30 percent 
rating is provided.  Following moderately advanced lesions, 
provided there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc, a 20 percent rating is 
assigned.  Otherwise a noncompensable rating is provided.  38 
C.F.R. § 4.97, Diagnostic Code 6721-6724 (2004).

Alternatively, residuals of chronic, inactive pulmonary 
tuberculosis may be rated as restrictive lung disease 
(Diagnostic Codes 6840 through 6845), which provide: FEV-1 
less than 40-percent for predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy is rated as 
100 percent disabling.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or DLCO (SB) of 40- to 55-percent predicted, or 
maximum oxygen consumption of 15 or 20 ml/kg/min (with 
cardiorespiratory limit) is rated as 60 percent disabling.  
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or DLCO (SB) of 56- to 65-percent predicted is 
rated as 30 percent disabling.  FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71- to 80-percent, or DLCO (SB) 
of 66- to 80-percent predicted is rated as 10 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 
(2004).

Although the veteran underwent a VA examination in February 
2003, and it was reported that an X-ray study of his chest as 
well as a pulmonary function test (PFT) were conducted.  The 
results of the PFT are not contained within the veteran's 
claims folder.  The values of the PFT are required to 
evaluate the veteran's service-connected pulmonary 
tuberculosis under the schedular criteria for restrictive 
lung disease.  These findings are all the more important, 
because the examiner diagnosed tuberculosis with chronic 
obstructive pulmonary disease.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  In addition, the VCAA directs that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Accordingly, the Board finds that the 
veteran should be afforded another opportunity to undergo 
full pulmonary evaluation and testing.

In view of the foregoing, this case is remanded for the 
following:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current nature, extent, and 
manifestations of his pulmonary 
tuberculosis.  The entire claims file as 
well as a complete copy of this REMAND 
must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  

All indicated testing, to include 
pulmonary function testing, should be 
completed.  The examiner should 
determine the results of the testing 
with regard to his FEV-1, FEV-1/FVC, and 
DLCO (SB), his maximum oxygen 
consumption, whether he has cor 
pulmonale, whether he has right 
ventricular hypertrophy, whether he has 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), whether he has 
episode(s) of acute respiratory failure, 
or whether the veteran requires 
outpatient oxygen.  

If the veteran has coexisting pulmonary 
disease, the examiner should express an 
opinion as to whether there is any 
relationship between such disease and 
the service-connected tuberculosis.  

If there is no such relationship, the 
examiner should state whether disability 
attributable to tuberculosis can be 
distinguished from disability 
attributable to unrelated pulmonary 
diseases.  

If it is possible to distinguish, the 
examiner should estimate what part of 
the disability is attributable to 
tuberculosis.

The examiner should provide a rationale 
for the opinions.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

3.  After ensuring that all requested 
development has been conducted, and that 
the examination reports contain all 
requested opinions, re-adjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


